Citation Nr: 0706805	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-28 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1967 through 
March 1970.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


FINDINGS OF FACT

1.  The awarded decorations and medals show that the veteran 
was engaged in combat with the enemy.

2.  There is medical evidence of record which links the 
veteran's combat service to his diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was incurred in, or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the veteran could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  .  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 
128 (1997).

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke...in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-41 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).


History and Analysis

The veteran contends that he has PTSD as a result of his 
service in Vietnam.

The veteran's service medical records show no diagnoses of, 
or treatment for, mental or psychiatric disabilities.  The 
veteran's examination upon induction noted no psychiatric 
abnormalities.  The veteran's examination upon separation, 
dated February 1970, similarly notes no psychiatric 
abnormalities.  However, the veteran did report nervous 
trouble and excessive worry on his report of medical history 
upon separation, dated February 1970.

The veteran's service records show that he received the 
National Defense Service Metal, the Vietnam Service Medal 
with one Silver Service Star, Republic of Vietnam Campaign 
Medal, Purple Heart, and the Combat Infantryman Badge.

The veteran submitted numerous private and VA medical 
records, including records regarding inpatient treatments, 
long term nursing care, social worker monitoring, 
hospitalizations, and outpatient care.  These records include 
treatment for the following diagnoses:  Alcohol abuse, 
dementia, undifferentiated schizophrenia, and seizure 
disorder. 

A rating decision dated September 1996 declared the veteran 
to be incompetent to handle his own funds...

The veteran was afforded a VA PTSD evaluation in June 2003.  
The examiner noted that the veteran had Korsakoff's dementia 
and only contributed negligibly to his history.  As a result 
the examiner obtained a history from a thorough review of the 
veteran's medical records, and other reliable, collaborating 
mental health professionals.    The examiner noted that the 
veteran was drafted into the army and assigned to a 
mechanized infantry unit as an infantry rifleman.  The 
veteran stated he was in numerous combat situations and was 
wounded.  The examiner indicated that the record corroborated 
this statement, showing shrapnel to the left lower mid back 
and bottom of the right foot.  The veteran could not remember 
what caused his wounds, but stated he was told it was from a 
landmine.  Additionally, the veteran reported being court 
martialed under the Uniform Code of Military Justice for 
mutilating and murdering a Vietcong.  The examiner noted that 
following discharge, the veteran fell into a life of 
dereliction and alcoholism with several morbidities, 
including severe brain damage, Wenicke-Kosakoff with 
cerebellar and cerebral degeneration over the course of time.  
The examiner also observed that the veteran was hospitalized 
multiple times for alcohol and psychiatric related illnesses.  
The veteran also had atypical seizure episodes and was 
diagnosed with schizophrenia.  Upon metal status evaluation, 
the examiner observed that the veteran had a heavily scarred 
face, with fair grooming and hygiene.  Speech was hesitant, 
with irregular rate and rhythm.  Psychomotor was tremulous 
and gait was labored and bent over.  The veteran was alert 
and oriented only to self with overt cognitive deficits in 
areas of concentration, and immediate and recent memory.  
There was no evidence of acute psychotic processes, but 
judgment and insight were severely impaired.  The examiner 
provided a diagnosis of severe PTSD and assigned a Global 
Assessment of Functioning (GAF) score of 40.  

The examiner also provided an opinion and reasons and bases 
for providing a diagnosis of PTSD.  The examiner stated that 
within reasonable medical certainty, the veteran suffered a 
confounding constellation of behaviors and neuropsychiatric 
symptoms that would be consistent with PTSD of the most 
severe type, including dissociative states, psychotic 
episodes, and coversion reactions and self-risk.  The 
examiner stated that the veteran's current cognitive 
limitations prevented him from reporting on a symptom list 
that would meet the DSM-IV criteria.  The examiner stated 
that the veteran could possibly have had a pre-existing 
mental disorder prior to service, that was aggravated by 
service, or could have been pre-disposed to develop PTSD.  
However, the examiner opined that it was irrefutable that 
somebody experiencing a near-death experience such as being 
wounded or any enemy action, followed by a precipitous 
decline in social-occupational functioning following this and 
accompanied by dedicated self-injurious behavior and 
concomitant neuropsychiatric symptoms, the diagnosis of PTSD 
must be foremost in the differential diagnosis.  

A social work report dated July 2002 noted that the veteran 
saw combat in Vietnam, and was complaining of PTSD symptoms.  
The symptoms related to PTSD the veteran complained of 
included insomnia, depression, and flashbacks of seeing his 
friend who died in Vietnam.  An August 2002 physician's note 
indicated stable PTSD.  Psychiatry notes dated August and 
October 2003 also indicated diagnoses of PTSD.

The veteran contends that his combat experience in Vietnam 
caused his PTSD.  The Board observes that the veteran's 
service records reflect he engaged in combat with the enemy.  
Therefore lay assertions are sufficient in supporting a 
diagnosis of PTSD.  The Board notes that the there is a VA 
examination providing a diagnosis of PTSD related to combat.  
While the veteran was not able to provide a list of symptoms 
of PTSD due to his mental conditions, the examiner opined 
that it was irrefutable that somebody experiencing a near-
death experience such as being wounded or any enemy action, 
followed by a precipitous decline in social-occupational 
functioning following this and accompanied by dedicated self-
injurious behavior and concomitant neuropsychiatric symptoms, 
the diagnosis of PTSD must be foremost in the differential 
diagnosis.

In sum, the Board finds that there is probative evidence of a 
diagnosis of PTSD, evidence of combat as a service stressor 
and evidence of a link between a current diagnosis of PTSD 
and the service combat stressor.  Therefore, the evidence 
supports a finding of service connection for PTSD.


ORDER

Service connection for PTSD is granted.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


